Case 3:19-cv-01969-WQH-MDD Document 25-1 Filed 09/18/20 PageID.719 Page 1 of 1


                              TABLE OF EXHIBITS


   Ex. Description                                                  Pages
    1   Senate Bill 340 (Apr. 2, 2009)                               1-7
    2   Senate Bill 340 (June 24, 2009)                              8-11
    3   Nakai Wine & Food Festival Email                            12-13
    4   Wine & Food Festival Webpage                                14-15
    5   Nakai “Invoice” Email                                         16
    6   Nakai “Order Confirmation” Email                            17-18
    7   Nakai Payment Confirmation Email                            19-20
    8   Nakai Online Invoice Payment Form                             21
    9   Arnold 2017 HGTV Magazine Invoice                           22-23
   10   Woman’s Day/Good Housekeeping Postcard Offer                24-25
   11   Arnold Good Housekeeping “Order Confirmation” Email         26-27
   12   Arnold Woman’s Day “Order Confirmation” Email               28-29
   13   Arnold Oprah Magazine “Order Confirmation” Email            30-31
   14   Ruppert “Credit Adjustment” Offer                           32-33
   15   Online Offer Webpage                                          34
   16   Ruppert Food Network Magazine “Order Confirmation” Email    35-36
   17   Ruppert HGTV Magazine “Order Confirmation” Email            37-38
   18   BBB Complaint (Jan. 6, 2020)                                  39
   19   BBB Complaint (Dec. 17, 2019)                                 40
   20   BBB Complaint (Mar. 30, 2019)                                 41
   21   BBB Complaint (Jan. 18, 2019)                                 42
   22   BBB Complaint (Aug. 20, 2018)                                 43
   23   BBB Complaint (Jan. 8, 2018)                                  44
   24   BBB Complaint (May 8, 2017)                                   45
